OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SB. WOLE.
Como en este caso se libró nn embargo en forma ordinaria y como se tomó posesión del dinero adeudado por la com-pañía de seguros, no vi razón adecuada por la cual los bienes embargados no debían ser entregados al sustituirse la fianza. El objeto de cualquier embargo para asegurar la efectividad de una sentencia es, en casos de una sentencia final, proveer un remedio inmediato al acreedor. Si bien el objeta del pro-cedimiento sumario de la Ley Hipotecaria es conceder un re-medio inmediato, la misma razón existe en un embargo para asegurar la efectividad de una sentencia. En ambos casos el objeto es otorgar un remedio inmediato y al acreedor hipote-cario no le causan mayores inconvenientes que los produci-dos a un acreedor por sentencia. Cada uno de ellos tendría que proceder contra los fiadores al prestarse una fianza.
Además, si bien es cierto que el objeto de la Ley Hipote-caria es conceder un remedio inmediato al acreedor, es igual-mente el fin de dicho código reconocer él derecho del deudor a incoar un procedimiento ordinario para recobrar nueva-mente la finca si el procedimiento hipotecario se incoare in-debidamente o si se prosiguiera de modo equivocado. La situación del acreedor con motivo de la destrucción de los bienes asegurados tal vez apelaría a uno, pero quizá también la situación del deudor.
Estoy autorizado para hacer constar que el Juez Asociado Sr. Hutchison está conforme con esta opinión.